DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.
Claims 1-20 are pending. 
Election/Restrictions
Election is to the Formula 1 in claim 5 in the response filed 10/1/2019.
Response to Arguments
Applicant’s arguments, see RCE filed 3/21/2022 with respect to the statement of common ownership with Qin et al. (WO 2016/178668 A1) have been fully considered and are persuasive.  Accordingly, the rejections in the final office action dated 12/21/2021 are withdrawn. Upon an updated search new grounds of rejection are presented below.
New Grounds of Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dihora et al. (US2014/0227328A1) in light of Tap Water in WIKIPEDIA. (see attached pdf).
Dihora et al. (US2014/0227328A1) teach laundry treatment (see page 4, [0036]) comprising leuco (see page 2,[0014]) triphenyl methane (see page 22, [0253]) and deposition on to cotton (see page 12, [0128]).  See examples 1-36 on pages 32-43.
Antioxidant (triggering agent) are taught on page 22, [0250 and examples 37 on page 43. And 5-50% surfactants are taught in claim 9-10 and the examples. 
Regarding the claimed method see page 30, [0303] teaching the leuco composition can be used neat or diluted with in a water liquor prior to washing with water.  However, Dihora et al. do not use the same language to a chlorine converting agent of claim 1 and do not teach the LWIN of at least 5% after drying as is required by claim 1.  
It is the Examiner’s position that limitation to the converting agent requiring the chlorine in the liquid medium is encompassed by Dihora et al. teaching one of ordinary skill to using their leuco colorant laundry detergent in treating textiles washed in normal tap water which is inherently chlorinated liquid medium as it is exemplified as being water.  See the attached Tap Water WIKIPEDIA pdf.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed LWIN of at least 5% as required by claim 1, because Dihora et al. teach laundry detergents comprising the claimed leuco polymer in a detergent for use in normally chlorinated wash water with the the inclusion of the claimed surfactant, antioxidant and leuco dyes in laundry detergents in general and one of ordinary skill would expect similar LWIN properties from the use of the same ingredients in a similar method of washing laundry.    
Claims 1-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (WO 2008/100445A2) in light of Tap Water in WIKIPEDIA. (see attached pdf).
Moore et al. (WO 2008/100445A2) teach the leuco colorant is in a colorless stable state and is transformed to an intense colored state upon exposure to certain physical or chemical changes which would encompass the claimed language to trigger. Also, the colorants may be transformed from one color to another color upon exposure to certain physical or chemical changes. The colored form of the unsubstituted or polymeric leuco colorant may be transient, since the colorant can revert back to its colorless form or its original color after the physical or chemical activation has been removed or changed. Polymeric leuco colorants are typically comprised of at least two components: at least one leuco chromophore component and at least one polymeric component. See abstract.
Moore et al. teach a laundry composition (see page 4,ln.8) comprising (a) from about 5% to about 90% of a surfactant meeting (i) and polymeric leuco whitening agent (see page 4, 5-15 and line 20-25, teaching these leuco polymer additions to laundry care detergents are colorless when added to the laundry machine and only exhibit color during the laundry cycle and/or upon exposure to light. See abstract and page 4.  
Examiner notes that while Moore et al. do not teach the term antioxidant as is required by claim 1, however, one of ordinary skill in the art can understand the reducing agents of Moore et al. (see page 1,ln.18) meets the antioxidant of the claim 1. 
Moore et al. do not teach adding laundry care composition to a liquid medium comprising a converting agent.  Examiner notes that Moore et al. guide one of ordinary skill to add the leuco composition to wash in a conventional fabric laundering machine on page 26,ln.10.  Moore et al. is silent as to the chlorine being in that water, however, one of ordinary skill is guided to the common knowledge that ordinary tap water is chlorinated.  See the attached pdf establishing the state of the art.  The chlorine converting agent of claims 1 and 3, is taught on by the liquid medium being tap water which is known to be chlorinated.  See WIKIPEDIA teaching of the state of the art that tap water is commonly known to be chlorinated in most of the developed world to control diseases.
Moore et al. do not teach the LWIN of at least 5% after drying as is required by claim 1.   Examiner notes that pages 29-30 describe calculation of whiteness in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed LWIN of at least 5% as required by claim 1, because Moore et al. teaches that higher, positive whiteness numbers indicate more bluing & whitening effect (pg. 29,ln.20-pg. 30,ln. 5 ) and the exemplary formulations in table 3, on page 31 have positive whitening effects which would necessarily encompass the claimed at least 5% LWIN. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-11 of U.S. Patent No. US 9,982,221 B2 in light of the state of the art teaching of Tap Water in WIKIPEDIA. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed method of treating laundry with the elected formula I has already been patented in the method claims 10-11.  The difference between the patented claims and the pending claims presented for examination is the property of LWIN number which is obvious in since the patent discloses in at least col.72-73 calculating whiteness improvement in general and because one of ordinary skill understands that normal tap water that is used in the wash water of US 9,982,221 is chlorinated.  See the attached state of the art teaching of Tap Water in WIKIPEDIA teaching tap water is inherently chlorinated liquid medium encompassing the claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 10,385,294 B2 in light of the state of the art teaching of Tap Water in WIKIPEDIA. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed method of treating laundry with the elected formula I has already been patented in the method claims 19-20.  The difference between the patented claims and the pending claims presented for examination is the property of LWIN number which is obvious in since the patent discloses in at least col.1,ln.59 that the claimed leuco polymers provide desired improved whiteness benefit in general and because one of ordinary skill understands that normal tap water that is used in the wash water of US 10,385,294 B2 is chlorinated.  See the attached state of the art teaching of Tap Water in WIKIPEDIA.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761